

Exhibit 10.23.11


AMENDMENT TO
MACY’S, INC. 401(k) RETIREMENT INVESTMENT PLAN
The Macy’s, Inc. 401(k) Retirement Investment Plan (the “Plan”) is hereby
amended, effective as of January 1, 2011 (and for the Plan’s plan years
beginning on and after that date) and in order to ensure that the Plan complies
with the Internal Revenue Code for a New Puerto Rico when the Plan affects Plan
participants who reside in Puerto Rico, by adding a new Section 17.18 reading as
follows immediately after Plan Section 17.17.
17.18    Special Puerto Rico Rules. Subject to the following provisions of this
Section 17.18 but notwithstanding any other provision of the Plan to the
contrary, to the extent the Plan applies to Participants who are residents of
Puerto Rico (for purposes of this Section 17.18, the “Puerto Rico
Participants”), the Plan shall, for each Plan Year and limitation year (as
defined in Subsection 7A.2.3 above) beginning after December 31, 2010, comply
with those portions of the Internal Revenue Code for a New Puerto Rico (the
“Puerto Rico Code”) that must be met for the Plan’s net earnings and income to
be exempt from tax under the Puerto Rico Code and be considered as qualified for
all related purposes.
17.18.1    The portions of the Puerto Rico Code that shall be satisfied by the
Plan to the extent it affects Puerto Rico Participants shall include but not be
limited to the following limits and rules (to the extent such limits or rules as
set forth under the Puerto Rico Code are more restrictive than the analogous
limits and rules imposed under the terms of the Plan, determined without regard
to the provisions of this Section 17.18, or the Code):
(a)    the limit on the annual addition to a Participant’s Accounts for any
limitation year as otherwise set forth in Article 7A above;
(b)    the limit on a Participant’s Compensation for any twelve consecutive
month period as otherwise set forth in Subsection 2.1.6(e) above;
(c)    the limit on the amount of Pre-Tax Elective Savings Contributions that
can be made by a Participant to the Plan for any calendar year as otherwise set
forth in Subsection 5.1.3 above;
(d)    the amount of Pre-Tax Elective Savings Contributions that can be made as
catch-up contributions by a Participant in any calendar year as otherwise set
forth in Section 5.2 above;
(e)    the rules for determining when a Participant is considered a Highly
Compensated Employee for any Plan Year as otherwise set forth



--------------------------------------------------------------------------------



in Subsection 2.1.13 above;
(f)    the rules for applying average actual deferral percentage limits for any
Plan Year (and their further correction) as otherwise set forth in Article 5A
above;
(g)    the rules for Rollover Contributions as otherwise set forth in Section
5.6 above;
(h)    the limit on the amount of After-Tax Savings Contributions that can be
made by a Participant to the Plan for any calendar year as otherwise set forth
in Section 5.1 above; and
(i)    the rules related to hardship withdrawals (including the temporary
suspension on Savings Contributions resulting from a hardship withdrawal) as
otherwise set forth in Sections 8.2, 8.3, and 8.4 above.
17.18.2    Notwithstanding any of the foregoing provisions of this Section
17.18, in no event shall any provision contained in the foregoing provisions of
this Section 17.18 be applied under the Plan in any situation if such
application would cause the Plan not to be considered a plan and trust that
complies with all of the requirements of Sections 401(a) and 501(a) of the Code.
IN ORDER TO EFFECT THE FOREGOING PLAN REVISION, the sponsor of the Plan hereby
signs this Plan amendment.
MACY’S, INC.
By: /s/ David W. Clark
Title: EVP, Human Resources & Diversity
Date: December 22, 2011











